Exhibit 10.3
BENEFIT PLAN ASSUMPTION AND GENERAL AMENDMENT AGREEMENT
     This BENEFIT PLAN ASSUMPTION AND GENERAL AMENDMENT AGREEMENT (the
“Agreement”) is dated and effective as of December 1, 2010, by and among Allied
World Assurance Company Holdings, Ltd, a company organized under the laws of
Bermuda (“Holdings”), Allied World Assurance Company, Ltd, a company organized
under the laws of Bermuda (“Allied World Bermuda”), Newmarket Administrative
Services, Inc., a corporation organized under the laws of Delaware (“Newmarket”,
and together with Holdings and Allied World Bermuda, the (“Assignors”), and
Allied World Assurance Company Holdings, AG, a Swiss corporation (“Assignee”).
W I T N E S S E T H:
     WHEREAS, in connection with a scheme of arrangement of Holdings, Holdings
entered into a contribution-in-kind agreement with Assignee, whereby (i) all
issued and outstanding voting common shares of Holdings were cancelled and
holders of such voting common shares of Holdings (the “Common Shares”) before
the transaction received the same number of registered shares of Assignee (the
“Registered Shares”) and (ii) all issued and outstanding non-voting common
shares of Holdings were cancelled and holders of such non-voting common shares
of Holdings before the transaction received the same number of non-voting
participation certificates of Assignee (the “Redomestication”);
     WHEREAS, pursuant to the Redomestication, Assignors have become
wholly-owned subsidiaries of Assignee;
     WHEREAS, (i) Holdings maintains and sponsors those certain equity-based
incentive compensation plans listed on Exhibit A hereto (collectively, the
“Assumed Equity Plans”), and is party to related award agreements thereunder
providing for the grant of options, restricted share units, performance awards
and other equity-based awards to purchase or receive Common Shares
(collectively, the “Assumed Equity Awards”); and (ii) Assignors are parties to
employment agreements with certain of their respective officers and other
employees as set forth on Exhibit B hereto (all such employment agreements
collectively, the “Assumed Employment Agreements,” and together with the Assumed
Equity Plans and the Assumed Equity Awards, the “Assumed Benefit Arrangements”);
and
     WHEREAS, in connection with the Redomestication, (i) Assignors desire to
assign, transfer and deliver all of their respective rights and obligations
under each Assumed Benefit Arrangement to Assignee, and Assignee desires to
acquire and assume all such rights and obligations and to (x) adopt the Assumed
Equity Plans and Assumed Equity Awards, and to issue or cause to be issued
Registered Shares in lieu of Common Shares being issued in connection with such
Assumed Equity Plans and Assumed Equity Awards, and (y) adopt and become party
to the Assumed Employment Agreements in lieu of Assignors, as applicable; and
(ii) Assignors and Assignee desire to cause all Assumed Benefit Arrangements to
be amended such that, where applicable, (1) references to any such Assignor are
replaced with references to Assignee, (2) references to the Bye-laws or Bylaws
of such Assignor are replaced with references to the Organizational Regulations
of Assignee, (3) references to the Memorandum of Association or Certificate of
Incorporation of any such Assignor are replaced with references to the Articles
of

 



--------------------------------------------------------------------------------



 



Association of Assignee, (4) references to the Common Shares are replaced with
references to the Registered Shares, (5) provisions for submitting to the
jurisdiction of Bermuda courts are replaced with provisions for submitting to
the jurisdiction of Swiss courts;
     NOW, THEREFORE, in consideration of the foregoing premises and of other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, each intending to be legally bound, hereby
agree as follows:
     Section 1. Assignors respectively hereby assign to Assignee, and Assignee
hereby accepts from Assignors and hereby assumes, the Assumed Benefit
Arrangements and the respective rights and obligations of Assignors thereunder.
As a result of such assignment and assumption, Assignee will be the sponsor of
the Assumed Benefit Arrangements and Registered Shares will be issued under the
Assumed Benefit Arrangements in lieu of Common Shares being issued thereunder.
Assignee hereby agrees to pay or perform, or to cause to be paid or performed,
promptly as they become due, and to indemnify Assignors and their respective
successors and permitted assigns from and against, all liabilities and
obligations of Assignors accruing under the Assumed Benefit Arrangements.
     Section 2. To the extent that any Assumed Benefit Arrangement provides for
the issuance, acquisition, holding or purchase of, settles in, or otherwise
relates to or references, Common Shares, then pursuant to the terms hereof, each
such Assumed Benefit Arrangement is hereby amended to provide for the issuance,
acquisition, holding or purchase of and settlement in, and shall otherwise
relate to or reference, Registered Shares. All references in the Assumed Benefit
Arrangements to (i) any Assignor are hereby amended to be references to
Assignee, (ii) the Memorandum of Association and Bye-laws, as applicable, or the
Articles or Certificate of Incorporation and Bylaws, as applicable of such
Assignor are replaced with references to the Articles of Association and
Organizational Regulations of Assignee, (iii) the Common Shares are replaced
with references to the Registered Shares, and (iv) the jurisdiction of Bermuda
courts are replaced with references to the jurisdiction of Swiss courts. For
purposes of clarification, all outstanding Assumed Equity Awards, as hereby
amended, shall remain outstanding pursuant to the terms thereof, and shall be
exercisable, issuance, held, available, settled or vested upon the same terms
and conditions as applicable immediately prior to the date hereof (or as
subsequently amended), except that upon the exercise, issuance, holding,
availability, settlement or vesting of such Assumed Equity Awards, Registered
Shares are issuable or available, or benefits or other amounts shall be
determined in reference to Registered Shares, as applicable, in lieu of Common
Shares.
     Section 3. Each Assumed Equity Award that is an option shall be assumed
hereunder in such manner that Assignee would be a corporation “assuming a stock
option in a transaction to which Section 424 of the Code applies” as described
in Section 424 of the United States Internal Revenue Code of 1986, as amended
(the “Code”), were Section 424 of the Code applicable to such Assumed Equity
Award and with regard to the requirements of Treasury Regulation
Section 1.409A-1(b)(5)(v)(D).
     Section 4. The parties hereto acknowledge that the benefit and other plans
of Assignors and their affiliates that are not Assumed Benefit Arrangements are
not assigned to or assumed or otherwise adopted by Assignee.

- 2 -



--------------------------------------------------------------------------------



 



     Section 5. Subject to the terms of this Agreement, each Assumed Benefit
Arrangement is specifically ratified and reaffirmed by Assignee, and Assignee
hereby authorizes and approves the restatement of any such Assumed Benefit
Arrangements to reflect the amendments contained herein.
     Section 6. Assignors represent and warrant that the recitals to this
Agreement are true and correct.
     Section 7. This Agreement is binding upon and shall inure to the benefit of
Assignors and Assignee and their respective legal representatives, successors
and assigns.
     Section 8. Assignors agree to execute and deliver such instruments,
agreements, certificates and other documents as shall be necessary or
appropriate to effectuate the assignment and assumption contemplated hereby.
     Section 9. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.
     Section 10. This Agreement may be executed in two or more counterparts, all
of which, when taken together, shall be deemed to be one original.
[Remainder of Page Intentionally Left Blank]

- 3 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of the date first above written.

            ASSIGNORS:

ALLIED WORLD ASSURANCE COMPANY HOLDINGS, LTD
      By:    /s/ Scott A. Carmilani     Name:  Scott A. Carmilani     Title:  
President and Chief Executive Officer       ALLIED WORLD ASSURANCE COMPANY, LTD
      By:    /s/ Wesley D. Dupont     Name:  Wesley D. Dupont     Title:  
Executive Vice President, General Counsel and Corporate Secretary      
NEWMARKET ADMINISTRATIVE SERVICES, INC.
      By:    /s/ Wesley D. Dupont     Name:  Wesley D. Dupont     Title:   Vice
President and Secretary  

            ASSIGNEE:

ALLIED WORLD ASSURANCE COMPANY HOLDINGS, AG
      By:    /s/ Scott A. Carmilani     Name:  Scott A. Carmilani     Title:  
President and Chief Executive Officer    

[Benefit Plan Assumption and General Amendment Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit A
Assumed Equity Plans
Allied World Assurance Company Holdings, Ltd Second Amended and Restated
Long-Term Incentive Plan
Allied World Assurance Company Holdings, Ltd Second Amended and Restated 2001
Employee Stock Option Plan
Allied World Assurance Company Holdings, Ltd Second Amended and Restated 2004
Stock Incentive Plan
Allied World Assurance Company Holdings, Ltd 2008 Employee Share Purchase Plan

 



--------------------------------------------------------------------------------



 



Exhibit B
Assumed Employment Agreements
Assumed Employment Agreements include the employment agreements as may have been
amended, for the following six individuals:

  •   David A. Bell     •   Scott A. Carmilani     •   Wesley D. Dupont     •  
John J. Gauthier     •   Marshall Grossack     •   John Sennott, Jr.

 